DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 May 2021 has been entered. Claims 1-10, 12-15 and 20 have been examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claims 1-10, 12-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wadhwa et al., Pub. No.: US 20190280854 A1, hereinafter Wadhwa, in view of Work et al., Pub. No.: US 20060042483 A1, hereinafter Work, and further in view of Wang et al., Patent No.: US 10140666 B1, hereinafter Wang.

As per claim 1, Wadhwa discloses a system for ledger data, comprising: 
a block repository, wherein the block repository stores verified secure ledger data in two or more blocks that are cryptographically linked, wherein the ledger data comprises candidate information (paragraphs 15, 21, 33, fig. 1 item 120); 
a metadata database, wherein the metadata database stores metadata information for the two or more blocks in the block repository (see at least paragraphs 14, 25, 50-54; fig. 4, items 460, 464); and 
a processor configured to receive an indication to check data in a block (paragraphs 17, 27-29), to mark the block as being (see paragraphs cited above including paragraph 12, 14, 24, 27).
Wadhwa does not explicitly disclose, however Work, in the related field of endeavor of storing and sharing data regarding a user’s skills, discloses and to associate the block with a confidence level, wherein the confidence level is based at least in part on […] the block (Work, paragraphs 11, 198-206).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Work’s teaching, in the related field of endeavor of storing and sharing data regarding a user’s skills, would have allowed Wadhwa’s method to report the confidence (e.g. “high”) for resume content based on employer, educational and professional institutions or organizations. This would “provide the appropriate level of confidence and validity” of a user (Work, paragraph 11) and would allow for “evaluating the reputation” of the user (Work, abstract).
	The combination does not expressly disclose that the confidence level is based at least in part on a creator of stored data. 
	However, in the related field of endeavor of in the related field of endeavor of storing and sharing data, Wang discloses confidence levels being based at least in part on a creator of stored data (See Wang, col. 2, lines 49-58, col. 3, lines 7-17, col. 15, line 62, and col. 21, lines 17-29 which describe sources where the sources are creators of data; furthermore, col. 22, lines 5-20 and col. 24, lines 16-28 disclose associating confidence levels based at least on the data creating sources, for example, col. 22, lines 18-20 mention an example where data obtained by that source is nearly always correct [about its own data]).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Wang’s teaching, in the related field of endeavor of storing and sharing data, would have allowed the combination to automatically assign a confidence level based on a creator of data because this would help identify sources that are nearly always correct as described in Wang, col. 22, lines 18-20. 

As per claim 14, Wadhwa discloses A method for a ledger data system, comprising: 
receiving an indication to check data in a block (paragraphs 17, 27-29); 
marking, using a processor, the block as being verified in metadata information associated with the block of a block repository (see paragraphs cited above including paragraph 12, 14, 24, 27), wherein the block repository stores verified secure ledger data in two or more blocks that are cryptographically linked, wherein the ledger data comprises candidate information (paragraphs 15, 21, 33, fig. 1 item 120), and wherein a metadata database stores the metadata information for a block of the two or more blocks in the block repository (see at least paragraphs 14, 25, 50-54); and  
Wadhwa does not explicitly disclose, however Work, in the related field of endeavor of storing and sharing data regarding a user’s skills, discloses associating the block with a confidence level, wherein the confidence level is based at least in part on […] the block (Work, paragraphs 11, 198-206).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Work’s teaching, in the related field of endeavor of storing and sharing data regarding a user’s skills, would have allowed Wadhwa’s method to report the confidence (e.g. “high”) for resume content based on employer, educational and professional institutions or organizations. This would “provide the appropriate level of confidence and validity” of a user (Work, paragraph 11) and would allow for “evaluating the reputation” of the user (Work, abstract).
	The combination does not expressly disclose that the confidence level is based at least in part on a creator of stored data. 
	However, in the related field of endeavor of in the related field of endeavor of storing and sharing data, Wang discloses confidence levels being based at least in part on a creator of stored data (See Wang, col. 2, lines 49-58, col. 3, lines 7-17, col. 15, line 62, and col. 21, lines 17-29 which describe sources where the sources are creators of data; furthermore, col. 22, lines 5-20 and col. 24, lines 16-28 disclose associating confidence levels based at least on the data creating sources, for example, col. 22, lines 18-20 mention an example where data obtained by a particular source is assigned a high confidence level because that source is nearly always correct [about its own data]).
Wang’s teaching, in the related field of endeavor of storing and sharing data, would have allowed the combination to automatically assign a confidence level based on a creator of data because this would help identify sources that are nearly always correct as described in Wang, col. 22, lines 18-20. 

	As per claim 15, it is analogous to claim 14 and is therefore likewise rejected. See Wadhwa, at least paragraphs 69-78 for the claimed computer program product and non-transitory computer readable storage medium. 

As per claim 2, Wadhwa as modified discloses a system as in claim 1, wherein the indication to check data indicates previously stored data in the block is incorrect (paragraphs 25, 29).  

As per claim 3, Wadhwa as modified discloses a system as in claim 1, wherein the indication to check data comprises a third party data source indication (paragraphs 17, 27-29).

As per claim 4, Wadhwa as modified discloses A system as in claim 1, wherein the indication to check data comprises verified information (paragraphs 17, 27-29).  

As per claim 5, Wadhwa as modified discloses a system as in claim 4, wherein the verified information is stored in the metadata database (see at least paragraphs 14, 27, 50-54). 

As per claim 6, Wadhwa as modified discloses a system as in claim 4, wherein the verified information is parsed to create a new block content to be stored in the block repository (see at least paragraphs 25-29).

As per claim 7, Wadhwa as modified discloses a system as in claim 6, wherein the new block content is stored as a new block in the block repository (see rejection of claim 6 including paragraphs 25, 29). 

As per claim 8, Wadhwa as modified discloses A system as in claim 7, wherein metadata content is also created to be stored in the metadata database associated with the new block (see rejection of claims 1 and 7 including at least paragraphs), wherein the metadata content includes one or more flags and source information (paragraphs 19, 34, 43, 55 disclose multiple examples of share flags; paragraphs cited above including at least 12, 14, 24, 27, 28, 53, 54 disclose multiple examples of source information).

Wadhwa as modified discloses A system as in claim 8, wherein an invalid indication is stored in the metadata database associated with the block in the metadata database, and wherein a valid indication is stored in the metadata database associated with the new block in the metadata database (see rejection of claim 8 including at least paragraph 29).

As per claim 10, Wadhwa as modified discloses a system as in claim 9, wherein the processor is further configured to provide an invalid display indication of invalid data being associated with the block in the metadata database for display to a user, and a valid display indication of new valid data being stored in the metadata database associated with the new block in the metadata database for display to the user (see rejection of claim 8; note that paragraph 29 discloses that inaccurate data cannot be erased (i.e. invalid display indication of invalid data displayed to a user) and that new, accurate data stands in place (i.e. valid display indication for display to user) of the un-erasable inaccurate data; additionally and/or, alternatively, note that paragraph 27 discloses that incomplete data (i.e. invalid data) is displayed such as a record without grades and that new augmented data (i.e. new valid data) is also displayed as augmenting data such as grades that were not provided by the user; additionally and/or alternatively, see Work as cited in the rejection of claim 1;).

Wadhwa as modified discloses A system as in claim 1, wherein the processor is further configured to provide a confidence indication of the confidence level for display to a user (Work, paragraphs 11, 198-206; see rationale to combine as provided in the rejection of claim 1).

As per claim 13, Wadhwa as modified discloses a system as in claim 1, wherein the processor is further configured to provide a verification indication that data is being verified (Work, paragraphs 218-236 with emphasis on paragraph 233-235 – note that at least an endorser, or the person whose profile is being viewed, or a chain of connections are made aware that data is being verified by a searcher/viewer). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Work’s teaching would have allowed Wadhwa’s method to “provide the appropriate level of confidence and validity” of a user (Work, paragraph 11) and would allow for “evaluating the reputation” of the user (Work, abstract). Additionally, and/or alternatively, note that Wadhwa, at paragraph 27, states that submissions are claims unverified at time of submission (i.e. provide a verification indication that data is being verified)).

	As per claim 20, Wadhwa as modified discloses A system as in claim 1, wherein the processor is further configured to generate a candidate profile, wherein the candidate profile comprises a (see Wadhwa at least paragraph 25 and Work, paragraphs 11, 198-206; see rationale to combine as provided in the rejection of claim 1).


Response to Arguments
	Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The Wang reference has been added to address claim amendments. More specifically, Wang discloses confidence levels being based at least in part on a creator of stored data. See Wang, col. 2, lines 49-58, col. 3, lines 7-17, col. 15, line 62, and col. 21, lines 17-29 which describe sources where the sources are creators of data; furthermore, col. 22, lines 5-20 and col. 24, lines 16-28 disclose associating confidence levels based at least on the data creating sources, for example, col. 22, lines 18-20 mention an example where data obtained by a particular source is assigned a high confidence level because that source is nearly always correct [about its own data].




Pertinent Prior Art
The following are prior art references made of record but not currently relied upon:
Mercury et al.
Digital credential system for evaluating skills-based profiles
20190087558; see paragraphs 170, 184-189, 225 with respect to claims 1, 14 and 15
 
Smith et al.
User id codes for online verification
20200021589; see paragraphs 56-67, 120 with respect to claims 1, 14 and 15

Qin Deyu
Cloud-based system for verifying authenticity of resume
CN108932607A; see abstract with respect to claims 1, 14 and 15










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED HASAN whose telephone number is (571)270-5008.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SYED H HASAN/Primary Examiner, Art Unit 2154